Title: To Thomas Jefferson from Thomas Whittemore, 6 September 1821
From: Whittemore, Thomas
To: Jefferson, Thomas

Hon. Sir,—We are in this town (Milford) a body of coarse farmers, but true Republicans. The Oration I send you I delivered at the earnest request of my townsmen. Had I had more than 24 hours to prepare it, I could have bestowed more labour for elegance of composition. But such as it is, agreeably to the warm solicitations of those who heard it I have presented to the world, and this copy, Hon. Sir, to you. If you derive any satisfaction from the reading of it, I shall be amply rewardedYours, with respect,Thomas W. Whittemore